Citation Nr: 0948482	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The Veteran's left shoulder disability, which first 
manifested decades after service separation, is not related 
to active service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A.  §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in August 2007, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a left 
shoulder disability.  Thus, any failure to develop this claim 
under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the August 2007 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 
2007 VCAA notice letter was issued prior to the December 2007 
rating decision currently on appeal; thus, this notice was 
timely.  Because the appellant's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, VA has 
not obtained a medical opinion as to whether the Veteran's 
current left shoulder condition had onset during service or 
was otherwise etiologically related to his service.  The 
record is absent for any evidence of the second element 
discussed in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
an event, injury, or disease occurring in service or within a 
presumptive period.  For that matter, there is no competent 
evidence of record of any association between the Veteran's 
current left shoulder disability and service.  For these 
reasons, a VA examination is not required.  In summary, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his current left shoulder 
disability is related to active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a left 
shoulder disability.  The Veteran's service treatment records 
are absent for any complaint of or treatment for a left 
shoulder condition.  A separation report of medical 
examination from January 1973 indicated a normal clinical 
evaluation of the Veteran's upper extremities.  These 
records, overall, provide probative evidence against the 
Veteran's claim as they show that the Veteran's left shoulder 
condition did not have onset in active service.  Indeed, the 
Veteran himself does not contend that his left shoulder 
condition manifested in service.  Instead, the Veteran 
alleges that his left shoulder condition was due to a fall 
out of bed in a VA facility in July 2007, long after 
separation from active service.  The Board notes that a VA 
outpatient treatment report from July 2007 is the first 
indication of record of any left shoulder disability.  This 
long lapse of time (approximately 34 years after separation 
from service) is evidence against a finding that a left 
shoulder condition had its onset during service or is related 
to his service.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

As noted above, the Veteran contends that his left shoulder 
condition was a result of a fall in July 2007.  To the extent 
that the Veteran is of the opinion that he currently suffers 
from a left shoulder condition, or that he had this condition 
during service, such opinions are not competent evidence.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contention regarding a 
relationship between his claimed disability and exposure to 
in-service noise are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, this contention is a statement of 
causation.  Such statement clearly falls within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, his contention is 
not competent medical evidence of the cause of this claimed 
disability.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  If the favorable evidence outweighs the 
unfavorable evidence or if the favorable and unfavorable 
evidence are in relative equipoise, the Veteran's claim must 
be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2008).  

Here, the absence of any report of a left shoulder condition 
during service or for decades thereafter is more probative 
than the Veteran's own assertions as to when he first 
experienced this disability.  In summary, the in-service and 
post-service medical evidence (which is found to provide 
evidence against this claim) are more probative than the 
Veteran's assertions as to whether his current left shoulder 
disability is related to his service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


